In the
                  Court of Appeals
          Second Appellate District of Texas
                   at Fort Worth
               ___________________________
                    No. 02-22-00397-CV
               ___________________________

IN RE ALISON MAGUIRE, KERI CARUTHERS, TRACY RUNNELS, AND
                 EMILY MEISNER, Relators




                     Original Proceeding
                    Denton County, Texas



              Before Kerr, Bassel, and Wallach, JJ.
              Per Curiam Memorandum Opinion
                           MEMORANDUM OPINION

      The court has considered relators’ petition for writ of injunction and motion

for emergency injunctive relief, respondents’ responses, 1 and relators’ reply, and is of

the opinion that relief should be denied. Accordingly, relators’ petition for writ of

injunction and motion for emergency injunctive relief are denied.

                                                      Per Curiam

Delivered: October 18, 2022




      1
       All other pending motions are moot.


                                           2